Citation Nr: 1229147	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected left knee disability.

2.  Entitlement to service connection for a claimed left hand and wrist disorder, including as secondary to a left knee disorder. 




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The purpose of this remand is to obtain outstanding relevant records and to afford the Veteran a VA examination to determine the current severity of her service-connected knee disability.  

With regard to the claim for increase, at the January 2012 hearing, the Veteran testified that the findings from the August 2009 VA examination were inadequate and did not accurately reflect her symptoms.  She also testified that her symptoms had worsened since the last examination. 

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that her disorder has worsened since the time of her last VA examination.  

The August 2009 examination report also is over two years old. Therefore, a new VA examination is required to assess the current level of severity of the disability. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
In light of the passage of time since the last examination, and because the Veteran is competent to report worsening of her left knee disability, a new examination is in order.

With regard to the claim of service connection for a left hand and wrist disorder, additional records are necessary to clarify the circumstances of the Veteran's injury.

The Veteran contends that she has a disorder of the left wrist as a result of a fall she sustained due to her service-connected knee disorder.  

In November 2006, the Veteran was treated for an abscess of the left arm.  VA treatment records in January 2007 showed that the Veteran sustained a fall at work.  The X-ray studies showed soft tissue swelling with no evidence of fracture or dislocation.  Later in January 2007, the Veteran was admitted for surgery due to left hand cellulitis.  

A November 2007 x-ray report of the left hand showed no fracture or dislocation or osteomyelitis.  Soft tissue appeared normal.  A treatment record showed a well-healed scar dorsum left hand, slightly keloidal with a good range of motion. No swelling or weakness was noted.  The impression was that of healed cellulitis of the left hand.  

The Veteran underwent a VA examination in August 2009.  The examiner diagnosed residuals of cellulitis of the left hand.  However, the examiner opined that the Veteran's left hand disorder was not secondary to her knee disorder.  As a rationale, the examiner stated that there was no evidence of instability of the knee and the VA examination of the knee showed fairly normal function.  

The treatment records from February 2009, April 2009, and October 2009 showed no evidence or complaints of a left hand or wrist injury.  At an October 2009 VA spine examination, the Veteran reported that her back and foot disorders precluded employment.  There was no mention of a hand disorder.  

The Veteran testified at the hearing in January 2012 that, after her knee gave out, she fell at work.  Specifically, she had fallen and was trying to get back up when her knee gave out. When she tried to get up for the second time, she hit her hand on the side of a bed and scratched it.  Two days later, the scratch became infected.  She then had to undergo emergency surgery due to the infection and she now had a painful, adherent scar as a result.  

When asked for additional details regarding her accident, the Veteran stated that she underwent surgery on her hand in 2007 at University Community Hospital.  She then reported that the fall and laceration occurred subsequent to the 2007 surgery.  She alleged that, in 2008, she underwent a second, emergency surgery at James Haley Hospital.  She was treated for this injury through workman's compensation.  She reports being unable to work in her previous employment as a painter due to her hand injury.    

The record does not contain any records regarding a second hand surgery in 2008.  As the records and the Veteran's testimony are inconsistent, additional clarification of the incident is necessary prior to adjudicating the claim.  

The Veteran stated that she is in receipt of worker's compensation benefits for this underlying injury.  Those records are relevant to the circumstances of the injury, as they might provide details regarding the fall and subsequent treatment.  

Additionally, as the Veteran was employed by VA at the time of the fall, there might be records that must be associated with the claims file.  38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran in order to ascertain whether she has received any VA, non-VA, or other medical treatment for the service-connected left knee disability or the claimed left hand and wrist disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

The RO should take all indication steps in order to obtain any worker's compensation claim records or other VA records regarding the fall that resulted in the claimed left hand and wrist injury.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.   

The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

With respect to the service-connected left knee disorder, the examiner should report in detail the Veteran's history of left knee symptoms, including any instability, pain and flare-ups.  The severity of all associated left knee symptoms to include any instability should be noted to explain why she needs a cane to ambulate. 

3.  Thereafter, the RO should review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO  should readjudicate the claims in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


